            Case 5:21-cv-00275-J Document 32 Filed 07/08/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF OKLAHOMA

CAMEO HOLLAND, an Individual and                   )
Next of Kin to Minor Child, S.R., Deceased,        )
                                                   )
               Plaintiff,                          )
                                                   )
v.                                                 )      Case No. CIV-21-275-J
                                                   )
CITY OF OKLAHOMA CITY, et al.,                     )
                                                   )
               Defendants.                         )

                                              ORDER

       Before the Court are the Motion of Defendants Jared Barton and Brad Pemberton to Stay

Civil Case [Doc. No. 15] and the Motion of Defendant Bethany Sears to Stay Civil Proceedings

[Doc. No. 24]. Plaintiff does not object to the motions to stay. 1 Upon review of the parties’

submissions, the Court concludes a stay of these proceedings is appropriate. Specifically, the

Court finds that the issues in this case completely overlap with the issues in the criminal

manslaughter case against Defendants Barton, Pemberton, Sears, Adams, and Skuta (Defendant

Officers). Further, the Court finds Plaintiff’s interest in the expeditious resolution of her case is

outweighed by the significant interest of Defendant Officers in avoiding the dilemma of choosing

between waiving their Fifth Amendment rights or effectively forfeiting this civil case. Finally, the

Court finds that the interests of this Court and the public are served by a stay.

       Accordingly, the Court GRANTS the Motion of Defendants Jared Barton and Brad

Pemberton to Stay Civil Case [Doc. No. 15] and the Motion of Defendant Bethany Sears to Stay

Civil Proceedings [Doc. No. 24]. This case is stayed until November 1, 2021, unless the criminal



1
  While Plaintiff does not object to a stay, Plaintiff does note that she is reserving her right to
request a lift of the stay if the criminal trial is taking an extended period of time to reach a
resolution.
            Case 5:21-cv-00275-J Document 32 Filed 07/08/21 Page 2 of 2




case is finally resolved in the meantime. The Parties are directed to file, on or before November

1, 2021, a report as to the status of the criminal case. If the criminal case is finally resolved before

then, the Parties are directed to advise the Court immediately upon the resolution.

        IT IS SO ORDERED this 8th day of July, 2021.
